    Case 1:17-cv-00214-LAP-BCM Document 14 Filed 03/31/21 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
CHRISTOPHER MCKINLEY,

                   Petitioner,
                                          17 Civ. 214 (LAP) (BCM)
            -against-
                                                    ORDER
PEOPLE OF THE STATE OF NEW YORK
and THE SUPREME COURT,

                   Respondent.

LORETTA A. PRESKA, Senior United States District Judge:

    On November 22, 2019, United States Magistrate Judge

Barbara Moses issued a thorough Report and Recommendation [dkt.

no. 13] recommending that the Court deny Petitioner Christopher

McKinley’s petition [dkt. no. 1] for a writ of habeas corpus

under 28 U.S.C. § 2254 in its entirety.       The parties were given

fourteen days to file objections to the Report and

Recommendation; no objections have been filed.        When no

objections to a Report and Recommendation are timely made, the

“district court need only satisfy itself that there is no clear

error on the face of the record.”      Urena v. New York, 160 F.

Supp. 2d 606, 609-10 (S.D.N.Y. 2001) (quoting Nelson v. Smith,

618 F. Supp. 1186, 1189 (S.D.N.Y. 1985)).       The Court has

reviewed the record and the Report and Recommendation for clear

error and, finding none, hereby adopts Magistrate Judge Moses’s

Report and Recommendation in its entirety as the opinion of the

Court.
    Case 1:17-cv-00214-LAP-BCM Document 14 Filed 03/31/21 Page 2 of 2



    Mr. McKinley’s habeas corpus petition is therefore DENIED.

Finding that Mr. McKinley has not demonstrated a denial of a

constitutional right, a certificate of appealability is DENIED.

    The Court of Court shall mark this action closed.

SO ORDERED.

Dated:    New York, New York
          March 31, 2021

                                 ____________________________
                                 LORETTA A. PRESKA
                                 Senior United States District Judge
